Per Curiam: This is a petition for mandamus, filed by the relators in the circuit court of Cook county, to compel the appellees, the president and trustees of the village of Franklin Park, to pass an ordinance disconnecting certain territory described in the petition from said village, under an act entitled “An act in relation to the disconnection of territory from cities and villages,” in force May 29, 1879. The petition to the trustees of the village was filed with the board on the 20th day of June, 1900. The petition for mandamus was filed in the circuit court on the 17th day of September, 1900, and during the pendency of the proceedings the General Assembly, by an act approved May 10,1901, and in force on the same day of the approval thereof, repealed the act of May 29, 1879, and adopted a new enactment investing the governing bodies of cities and villages with discretionary power to grant or refuse petitions for the disconnection of territory. Section 4 of the new enactment declares the provisions of the act shall apply to pending applications for the disconnection of territory from cities and villages. The trial court enforced the new enactment and declined to issue the writ of mandamus. The appeal challenges the validity of the new act upon constitutional grounds. The same questions were discussed in this court in the case of Vance v. Rankin, 194 Ill. 625, and decided adversely to the contention of the appellants. Upon the authority of that adjudication the judgment herein appealed from must be and is affirmed. Judgment affirmed.